﻿Allow me at the outset on behalf of the delegation of the Maldives to convey to Ambassador Shihabi our sincere congratulations on his election as President of the General Assembly at its forty-sixth session. His election is a tribute not only to his dedicated contribution to this Organization but also to the country he represents, the Kingdom of Saudi Arabia, with which the Maldives has long had ties of friendship and bonds of Islamic brotherhood. I am fully confident that his wise guidance and leadership will enable this session of the General Assembly to deal effectively with the very important issues on its agenda.
Allow me also to express my delegation's deep appreciation and esteem to His Excellency Mr. Guido de Marco, President of the General Assembly at its forty-fifth session, for the distinction with which he discharged his onerous responsibilities. Maldives rejoices at this session's admission o£ seven new Member States to membership of our family of independent and sovereign nations, taking us yet another step closer to the realisation of the universality of the Organization. We are indeed happy to see among us the Federated States of Micronesia and the Republic of the Marshall Islands, which share with us many geographical features and entertain similar political and economic aspirations. He warmly welcome to our midst the Republic of Korea and the Democratic People's Republic of Korea, two States with which the Maldives has long enjoyed a cordial and friendly relationship. He hope that their membership in the United Nations will help provide opportunities for the peoples of Korea to reconcile their differences and live in harmony. In addition, we are delighted and honoured to witness the return to the international community of the three Baltic countries, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania.
As we are about to carry out the important and difficult task of electing a successor to Mr. Javier Perez de Cuellar as the Secretary-General, allow me to pay a special tribute to him and salute him with admiration and gratitude. He in the Maldives will remember him as a man of wisdom, patience and great skill in diplomacy, and as a statesman who served the international community in difficult times with conviction and dignity. I take this opportunity to wish him well in the years to come.
We have witnessed dramatic changes on the international political scene during recent years. These changes have taken place in such rapid succession that the world has had to hasten to adjust itself to the changing realities. The events continue to flow one after another, giving us unprecedented opportunities for peace and for building a new world order based on justice and equality. This makes the current session of the General Assembly a very critical one. The United Nations, being the most universal of all international organizations, needs to address itself to these changes. More important, it needs to play a revitalized role as the guardian, as the broker and as the enforcer of peace and justice in the world. Let us at this moment, leaning on the lofty principles of our Charter, jointly show some creativity and redefine our objectives as the founding fathers of the Organization did 45 years ago.
Among other significant events in recent months, we have seen the happy ending of the cold-war escapades, and perhaps with it the East-West competition for supremacy, which sadly haunted the human race for over 40 years. While applauding the players for their vision and courageous decisions, we remain cautious about what the new world order promises us for the future. The expectations are no doubt high, and the demands are increasing as we go on dismantling the policies and alliances which imposed on the world an unjustified status quo, inhibiting the process of peace and justice. We are particularly apprehensive about whether this new order will be fair to the developing countries - especially the least developed among them.
My delegation is of the view that a new world order - if there is going to be one - should be fair and just, based on the very principles we have striven to put into effect in the past. It should be an order of peace and peaceful coexistence, tolerance and sensible compromise. It would be a pity if we were to allow fads of political hegemony, extreme protectionism, hard-core nationalism, and/or racism to grow again under our feet as we sit enjoying the comfort of the breeze blowing today; indeed this could have dire consequences. The new order should be democratically formulated and jointly implemented; an order that would address the concerns of the peoples in the North and South, East and West, without discrimination or privilege. In our endeavour to establish the new world order, we should never lose sight of the lofty principles enshrined  in the Charter of the United Nations. The new order should have as its pillars the principles of sovereign equality, territorial Integrity and non-interference in the internal affairs of other nations.
The responsibilities of the international community at this critical juncture in history are multifold. They include in the immediate term the acceleration of the process of disarmament, peaceful settlement of ongoing disputes, and the strengthening of the concept of legitimacy and the rule of law in relations between and among States.
In this context, we deeply appreciate the positive steps taken by the United States and the Soviet Union in the field of disarmament. In particular, we welcome the recent initiative taken by President Bush in declaring the decision of the United States Government to relinquish its short-range nuclear weapons. We are also encouraged by the positive response from President Gorbachev. We hope that this historic decision will set the tone for the long-anticipated process of eliminating all nuclear weapons and other weapons of mass destruction. We would definitely like to see an immediate halt to the proliferation of nuclear weapons, not only in the areas of conflict but also at the global and the regional levels.
Our attention is similarly focused at this juncture on the urgent need for a durable solution to the Arab-Israeli conflict, the core of which still remains the question of Palestine. We feel that a just and comprehensive settlement of the question of the Middle East will be possible only if the process includes recognition of the inalienable rights of the Palestinian people, including their right to self- determination and to establish a State
of their own on their own homeland. We hope that the recent efforts led by the United States, aimed at the convening of a peace conference, will produce positive results.
The problem of Cyprus is another issue which deserves our immediate attention. While supporting the relentless efforts of the Secretary General to resolve the question, we sincerely urge all parties concerned to make a renewed effort to reach an early settlement of the dispute on the basis of Security Council resolution 649 (1990), which we believe set forth a fair and practical means of reaching a comprehensive settlement of the dispute.
We have witnessed positive movements In South Africa towards the abolition of the evil system of apartheid, which is an affront to the entire human race. Although there have been some changes, it is a system not even one iota of which is acceptable. Therefore, my delegation supports the continuation of the international sanctions that have been imposed on the racist regime until the whole system of apartheid is totally dislodged.
The recent initiative of the permanent members of the Security Council, along with the relentless efforts of the members of the Association of South-East Asian Nations (ASEAN), gives us hope for the settlement of the Cambodian issue. However, we remain concerned about the situation in Afghanistan, where, despite the withdrawal of foreign troops and the agreements that have been signed between the parties, the fighting continues, preventing millions of Afghan people from returning to their homes and resuming a normal life. We call upon all parties concerned to resolve the problem urgently.
The Gulf crisis was an experience from which the world learned many lessons. The swift and determined reaction of the international community to repel the aggression against Kuwait should be commended. The demonstration of the working of the collective security system emphasised the need for strengthening the concept, of, and the mechanism for, international collective security. It also highlighted the fact that such a system needs to be consistently adhered to if international peace and security is to be maintained. There should be no differentiation between countries on the basis of size, power and economic wealth in the application of the Charter. The Gulf crisis and many other recent events have also highlighted the vulnerability of small States and their need for international support in facing security threats of different natures.
We remain strongly convinced that the issue of collective security, including the special problems of the small States, should be kept high on our agenda as we embark on a new international order. In the wake of the current trend towards the easing of international tension, a trend brought about as a result of dialogue and cooperation between the United States and the Soviet Union, the United Nations is being asked to play an increasingly active role as the guarantor of international peace and security. It is a challenge and responsibility that the Organization can effectively accept only with the firm and continued support of all its Members, particularly the larger and more powerful States. For small States like the Maldives the United Nations has always been, and will always remain, the best hope for warding off challenges to their sovereignty and territorial integrity.
Therefore, the Maldives will be keen, with many other small Member States in this Organization, once again to review the issue of protection and security of small States during the current .session of the General Assembly, and we hope that we will find the same support and sympathy amongst the members of this body as we did two years ago when we initially put forward a proposal on this issue at the forty fourth session. In this respect, I should like to draw the attention of Member States to the Secretary General's report on the subject, which recognised, inter alia, that because of their intrinsic characteristics small States may need a special measure of attention and support and that, the international community has a vested Interest in safeguarding the security of small States. It also said that small States have a limited capacity to provide for their own security.
This is a very valid observation with regard to the realities that we face in our countries. We have a very narrow economic base, and thus any attempt to strengthen the security forces would entail a drainage of resources from other areas of development. At the same time, even a very short disruption of the political and economic mechanism of a country like ours by international adventurers, such as narco-terrorists or mercenaries, would do major harm to the economy, which might require a very long time to recover.
Environmental degradation is an issue which the new world order should have on its priority list. It is an issue which could threaten the very existence of many of our nations represented here at this Assembly. It has been a key concern of the Maldives, given the threats posed due to global warming and possible sea-level rise, which could endanger the very survival of our island nation. Indeed, environmental disasters of even a minor magnitude can have serious implications in countries like the Maldives, as was evidenced during late May this year, when we were hit by unusually strong storms, causing extensive damage. I should like to take this opportunity to express my Government's sincere gratitude for the generous assistance rendered by the international community in roping with relief and rehabilitation measures taken by the Government in connection with this disaster.
In concert with other South Asian nations, the Maldives Is currently Involved in the finalization of two important, environmental studies, the South Asian Association for Regional Cooperation (SAARC) study of natural disasters and the study of the greenhouse effect and its impact, on the region. It is our intention to have these two studies completed in time for the United Nations Conference on Environment and Development, to be held in Brazil next year. The Maldives looks forward with eager anticipation to participating in this very important Conference, with the hope that the Conference will be able to draw up a global environmental strategy that will ensure the protection and preservation of the environment and promote sustainable development for the benefit of future generations.
No agenda of a new international order could fail to include an item on developmental issues. It is this magic term "development" that all countries are striving for. All countries are aspiring to better development of their infrastructure, so that their citizens may enjoy a higher standard of living. However, in what should now be called the old order the opportunities for development were not fair. A small group of countries attained an extremely high standard of living at the expense of the rest of us. The terms of trade and other economic realities have been manipulated to maintain the group of us called "the loss developed countries" less developed. With decreasing tensions in the political and military spheres, it is hoped that the resources otherwise channelled to building weaponry will be utilized in helping the less developed countries, attain their aspirations. This we hope will be the peace dividend.
It is with these hopes and aspirations that we are beginning another session of the Assembly. We have an atmosphere which augurs well for the achievement of these aspirations and hopes, which we have held for a long time. We have never had an opportunity like this In the history of the Organisation. Therefore, we should not let this opportunity fade away.
